Citation Nr: 1731802	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate hypertrophy and chronic prostatitis (claimed as prostate condition secondary to medication) as secondary to the service connected disability of lumbosacral strain.

2.  Entitlement to service connection for arthritis of lumbar spine with spina bifida occulta.

3.  Entitlement to service connection for arthritis of right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In connection with his appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  See January 2017 Hearing Request

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In light of the Veteran's request, his hearing must be scheduled.  38 C.F.R. § 20.702(c) (2016).  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a travel board hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




